On order of the Court, the application for leave to appeal the October 31, 2018 order of the Court of Appeals is considered. Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we VACATE the March 29, 2016 order of the Wayne Circuit Court denying the defendant's motion for relief from judgment, and we REMAND this case to the circuit court for reconsideration of the motion. The circuit court erroneously found that the defendant's issues were raised during his appeal as of right and thus were barred. The court mistakenly identified the issues raised in the defendant's appeal in a different, *249unrelated case, Wayne CC No. 12-008776-FH.
We do not retain jurisdiction.